Title: From George Washington to John Didsbury, 24 October 1763
From: Washington, George
To: Didsbury, John



Sir,
[Williamsburg] Virginia 24th October 1763.

I wrote you a Letter of the 27th Ulto in which I desired that you woud send for my own wear 2 pair of thin rashd Pumps and 2 pr of Stitched and bound Shoes; but I have now altered my Mind, and instead of these pray send me Six pair of neat, light, and thin Calf, with the flesh side out—let them be (if you please) a small size larger than those you sent me last for upon further tryals of them I find they are rather strait, a fault I do not admire, especially since my feet are grown somewhat more tender than usual—I am Sir Yr Most Obedt

Go: Washington

